Exhibit 10.2(c)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

SECOND AMENDMENT TO STELLAR MANUFACTURING

AGREEMENT

This Second Amendment to Stellar Manufacturing Agreement (“Second Amendment”) is
entered into effective as of January 1, 2016 (“Effective Date”), by and between
Stellar Technologies, Inc., a Minnesota corporation (“Stellar”) and Nevro Corp.,
a Delaware corporation, having a place of business at 1800 Bridge Parkway,
Redwood City, CA 94065 (“Customer”) (Stellar and Customer are the “Party[ies]”),
relating to the Stellar Manufacturing Agreement entered into between the
Parties, dated July 1, 2009 (“2009 Agreement”) and First Amendment to Stellar
Manufacturing Agreement, dated July 1, 2014 (“First Amendment”) (2009 Agreement
and First Amendment, collectively the “Agreement”).

In consideration of the mutual covenants contained in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, Customer and Stellar
agree as follows:

1.) Defined Terms. Except as otherwise defined in this Second Amendment, all
defined terms in the Agreement shall have the same meaning in this Second
Amendment.

2.) Adoption of Terms of Agreement. Except as modified by this Second Amendment,
the Parties hereby adopt and restate all of the terms of: (a) the 2009
Agreement, as modified by the First Amendment, and (b) the terms of the First
Amendment.

3.) Section 2 of the First Amendment. Section 2 of the First Amendment is hereby
deleted in its entirety and replaced with the following:

“Customer hereby appoints Stellar as its primary supplier of all Products listed
in Exhibit A, attached (and as revised in Section 5 of this Second Amendment),
and all related Services that Customer orders from Stellar during the Contract
Term. All pricing related to the Products will be listed in the Price Schedule
listed in the attached Exhibits B, B-1 and B-2. All plans, designs and
specifications used by Stellar in providing any Products, which are designed
solely by Customer, are owned exclusively by Customer. Customer agrees to
indemnify and hold Stellar harmless from any claims, judgments, penalties,
recalls and attorney fees arising from any third-party allegations that
Customer’s plans, designs and specifications for the Products infringe on or
violate any third party’s patents, trade secrets, proprietary rights or other
intellectual property rights. Stellar agrees to indemnify and hold Customer
harmless from any claims, judgments, penalties, recalls, and/or attorney fees
and costs arising from any third-party allegations that any of Stellar’s
manufacturing operations, processes, know-how, plans, designs, and/or
specifications for the Products or Services infringe on or violate any third
party’s patents, trade secrets, proprietary rights or other intellectual
property rights. Such “Intellectual Property Indemnification Rights” shall
survive the expiration or termination of this Agreement. Stellar will cooperate
with Customer’s efforts to obtain regulatory approval for its Products from
governmental authorities (‘Regulatory Approvals’) without conveying to Customer
or any governmental authorities any right, title or interest in its Confidential
Information and Intellectual Property as defined herein.”



--------------------------------------------------------------------------------

4.) Section 5 of the First Amendment. Section 5 of the First Amendment is hereby
deleted in its entirety and replaced with the following:

“Minimum Purchase Requirement, Purchase Orders and Purchase Order
Acknowledgements. During each of the following Contract Years, Customer shall
purchase from Stellar the following percentages of its requirements for each of
the Key Products and Supplementary Products (collectively, ‘Minimum Purchase
Requirement’):

 

Contract Year

   Minimum
Purchase
Requirement (%)  

1/1/2015 - 12/31/2015

     [***] % 

1/1/2016 - 12/31/2016

     [***] % 

1/1/2017 - 12/31/2017

     [***] % 

1/1/2018 - 12/31/2018

     [***] % 

1/1/2019 - 12/31/2019

     [***] % 

If Customer makes any modifications, revisions, changes, variations or
improvements to Key Products or Supplementary Products (collectively,
“Revisions”), all of such Revisions are included in the definition of Key
Products and Supplementary Products, respectively, and are subject to the
Minimum Purchase Requirement.”

All other terms of Section 5 remain unchanged.

5.) Exhibit A, Section 3. Exhibit A, Section 3, Definitions, of the First
Amendment is hereby deleted in its entirety and replaced with the following:

“3. Definitions. For purposes of this Agreement:

(a) ‘Key Product(s)’ means percutaneous leads, lead extensions, S8 lead
adaptors, M8 lead adaptors and lead proximal and sub-assembly for paddle leads;

(b) ‘Supplementary Product(s)’ means the Cap Header, Part No. 10111-3, Rev J;
Housing Set Screw Low Profile, Part No. 10319, Rev C; and Arbor Press Assy, Part
No. 10873, Rev B; and

(c) ‘Products’ means all Key Products and Supplementary Products, together with
active anchor inserts and other machined components, including, without
limitation, set screw housings, set screws and IPG header caps.”

 

2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.) Exhibit A, Section 4. Exhibit A, Price Schedule, of the First Amendment is
deleted in its entirety and replaced with the following:

“4. Price Schedules and Adoption of Exhibits. The Parties hereby adopt the Price
Schedules, Exhibit B (attached to the First Amendment), Exhibit B-1 (attached to
Second Amendment) and Exhibit B-2 (attached to Second Amendment) for all
Products. For purposes of the Price Schedules, the Key Product Volumes refer to
the combined sum of all Key Products delivered during each Contract Year.

Additionally, no later than the last day of every calendar quarter following the
Effective Date of this Second Amendment, Stellar will provide Customer with an
updated Price Schedule for the next calendar quarter (“Projection”), which will
account for any changes, and Adjustments including, but not limited to, changes
in vendor costs, pricing for raw materials, and/or labor costs required for the
manufacturing of the Products listed in Exhibit B, Exhibit B-1 and Exhibit B-2.
Furthermore, Stellar will issue Customer an invoice or a credit memo accounting
for any variances resulting from changes to this Price Schedule during the
calendar quarter directly preceding the Projection.”

7.) Effective Dates of Exhibits B, B-1 and B-2. Exhibit B, Price Schedule for
Key Products, expires December 31, 2015. Exhibit B-1, Price Schedule for Key
Products, is effective January 1, 2016. Exhibit B-2, Price Schedule for
Supplementary Products, is effective September 23, 2015.

8.) Amendment to Quotations for Supplementary Products.

The Parties amend the Quotations, Purchase Orders and Purchase Order
Acknowledgments for the Supplementary Products, as follows:

(a) Terms: NET 30, EXWORKS (INCOTERMS 2010) Stellar Loading Dock.

(b) The Parties agree that the United Nations Convention on Contracts for the
International Sale of Goods shall have no application to the Agreement, this
Second Amendment or any Quotations for Products (including, without limitation,
Key Products and Supplementary Products) now or in the future.

(c) For purposes of the Agreement and this Second Amendment, the current
Quotations for the Supplementary Products are as follows:

 

  •   Cap Header, Part No. 10111-3, Rev J, Quotation #013640-00, dated
9/23/2015;

 

  •   Housing Set Screw Low Profile, Part No. 10319, Rev C, Quotation
#013639-00, dated 9/23/2015; and

 

  •   Arbor Press Assembly, Part No. 10873, Rev B, Quotation #013638-00, dated
9/23/2015.

(d) The terms of the Agreement, as modified by this Second Amendment, supersede
all inconsistent terms of the Quotations, Purchase Orders and Purchase Order
Acknowledgments for Supplementary Products.



--------------------------------------------------------------------------------

9.) Scope of Second Amendment. Subject only to the modifications of the
Agreement pursuant to this Second Amendment, the remainder of the Agreement has
not been modified and otherwise remains in full force and effect.

IN WITNESS WHEREOF, Customer and Stellar have executed this Second Amendment as
of the Effective Date.

 

STELLAR TECHNOLOGIES, INC.,     NEVRO CORP., a Delaware corporation a Minnesota
corporation       By:  

/s/ Estelle Forcelle

    By:  

/s/ Andrew Galligan

  Estelle Forcelle       Print Name:   Andrew Galligan   Its:   Chief Executive
Officer       Title:   Chief Financial Officer Date:  

1-28-16

    Date:  

1/25/2016

 

4.



--------------------------------------------------------------------------------

EXHIBIT B-1

PRICE SCHEDULE FOR KEY PRODUCTS EFFECTIVE JANUARY 1, 2016

This Price Schedule, Exhibit B-1, supersedes the Price Schedule, Exhibit B of
the First Amendment, effective January 1, 2016, and governs the purchase and
sale of all Key Products delivered on or after January 1, 2016.

 

     Key Product Volume*

Key Product

   [***]    [***]      [***]

Percutaneous Lead, Part Nos.:

   N/A       N/A

•  10160-3050B

            [***]      

•  10160-5050B

      $ [***]      

•  10160-7050B

      $ [***]      

•  10160-9050B

      $ [***]      

Lead Extensions, Part Nos.:

   N/A       N/A

•  10169-25B

      $ [***]      

•  10169-35B

      $ [***]      

•  10169-60B

      $ [***]      

S8 Lead Adaptors, Part Nos.:

   N/A       N/A

•  10428-25B

      $ [***]      

M8 Lead Adaptors, Part Nos.:

   N/A       N/A

•  10433-35B

      $ [***]      

Lead Proximal and Sub-Assembly for Paddle Leads, Part Nos.:

   N/A       N/A

•  12017-5005

      $ [***]      

•  12017-7005

      $ [***]      

•  12017-9005

      $ [***]      

 

* Based on the combined number of all Key Products delivered during any Contract
Year. All prices quoted and paid in USD ($US).

NOTE: Prices do not include price of BAL seals. BAL seals to be charged to Nevro
as a separate item. The price of BAL seals shall include a reasonable premium or
increase for BAL seals lost in the manufacturing process that cannot be
reclaimed.

 

B-1

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B-2

PRICE SCHEDULE FOR SUPPLEMENTARY PRODUCTS

This Price Schedule, Exhibit B-2, governs the purchase and sale of all
Supplementary Products, effective September 23, 2015.

 

Supplementary Product

   Unit Price
$USD  

Cap Header Part Nos.:

  

•  10111-3, Rev J

   US$ [***]   

Housing Set Screw Low Profile Part Nos.:

  

•  10319, Rev C

   US$ [***]   

Arbor Press Assembly Part Nos.:

  

•  10873, Rev B

   US$ [***]   

END

 

B-2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.